DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/21 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, and 11-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Labas [US 2020/0025343].
As to claim 1, Labas discloses a shapeable strip light [20, figure 4], comprising a light-permeable strip light cover [6, f1a], inside of which being provided with at least an LED strip [8 and 10, figure 1] and at least a metal strip along the length direction of the strip light cover [12, figure 1a]. 
As to claim 2, Labas discloses wherein the strip light cover covers the surface of the LED light strip and the surface of the metal strip [see figure 1a].
As to claim 4, Labas discloses wherein the metal strip can be multiple [see 12, figure 1a].
As to claim 5, Labas discloses wherein the strip light cover is transparent plastic strip light cover [see paragraph 22].
As to claim 6, Labas discloses wherein at least a part of an outer surface of the transparent plastic strip light cover is provided with a semi-transparent layer [14, figure 1a].
As to claim 7, Labas discloses wherein the strip light cover a cylindrical strip light cover, a square column light cover, or a rounded square column light cover [see 26, figure 2, square].  
As to claim 8, Labas discloses wherein the LED light strip includes two conductive wires, and a plurality of LED lights are connected between the two conductive wires [these are portions of 12 at ends of the lighting strip].
As to claim 11, Labas discloses wherein the metal strip can be multiple [see 12, figure 1a].
As to claim 12, Labas discloses wherein the strip light cover is transparent plastic strip light cover [see paragraph 22].
As to claim 13, Labas discloses wherein at least a part of an outer surface of the transparent plastic strip light cover is provided with a semi-transparent layer [14, figure 1a].
As to claim 14, Labas discloses wherein the strip light cover a cylindrical strip light cover, a square column light cover, or a rounded square column light cover [see 26, figure 2, square].
As to claim 15, Labas discloses wherein the LED light strip includes two conductive wires, and a plurality of LED lights are connected between the two conductive wires [12, figure 1a].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Labas in view of Zheng [US 2015/0362139].
As to claim 3, Labas fails to explicitly disclose wherein the metal strip is iron wire. Zheng teaches the use of iron wires was well known [see 2, figure 1, paragraphs 12-13]. It would have been obvious to one having ordinary skill in the art to implement the iron wire as taught by Zheng with the conductors as taught by Labas, in order to provide flexible tensile strength to the lighting strip [see Labas, paragraph 36]. 
As to claim 10, Labas fails to explicitly disclose wherein the metal strip is iron wire. Zheng teaches the use of iron wires was well known [see 2, figure 1, paragraphs 12-13]. It would have been obvious to one having ordinary skill in the art to implement the iron wire as taught by Zheng with the conductors as taught by Labas, in order to provide flexible tensile strength to the lighting strip [see Labas, paragraph 36]. 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Labas in view of Vasylyev [US 10132478].
As to claim 9, Labas fails to explicitly disclose wherein the LED light strip is a flexible strip shaped LED circuit board. Vasylyev teaches the use of flexible strip shaped LED circuit boards [see 86, figure 1]. It would have been obvious to one having ordinary skill in the art to implement the flexible strip shaped LED circuit boards of Vasylev with the interposers as taught by Labas, in order to have greater electrical connection robustness between LEDs [see Labas, paragraph 36]. 
As to claim 16, Labas fails to explicitly disclose wherein the LED light strip is a flexible strip shaped LED circuit board. Vasylyev teaches the use of flexible strip shaped LED circuit boards [see 86, figure 1]. It would have been obvious to one having ordinary skill in the art to implement the flexible strip shaped LED circuit boards of Vasylev with the interposers as taught by Labas, in order to have greater electrical connection robustness between LEDs [see Labas, paragraph 36].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan, Kramer, Li, Corvese, Li, and Li all teach alternative embodiments of flexible strip LED lights. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875